Citation Nr: 1733349	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 2002 to December 2006; March 2008 to August 2008; and February 2010 to May 2010.  He served in Iraq from February 2003 to January 2004 and from September 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has diagnoses of PTSD as well as other acquired psychiatric disorders, to specifically include anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the record shows that the Veteran has submitted a separate claim for service connection for anxiety and depression.  An April 2017 rating decision deferred a decision on this claim in order to obtain additional evidentiary development.  As this matter will be considered by the RO when the development has been completed, the Board will confine the current appeal to consideration of the Veteran's claim for service connection for PTSD.  


FINDING OF FACT

The Veteran served in Iraq; he has a current diagnosis of PTSD that has been linked by a VA psychologist to traumatic events that occurred in Iraq. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed PTSD as a result of two tours of service in Iraq.  Among other duties, he drove to different cities during which he was fired upon, mortared, witnessed blasts from improvised explosive devices (IED), and saw injuries to others.  The base where he was stationed was also mortared while he was present.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the Veteran's personnel records confirms that he served two tours of duty in Southwest Asia, including Iraq.  His awards and decorations include the Iraq Campaign Medal.  In addition, these records confirm the Veteran's account of his duties.  In December 2003, he received The Army Commendation Medal for the performance of his duties as a Command Group Driver in Iraq.  In May 2006 it was recommended that he receive an award for his role as a team leader in a Quick Reaction Force at his base, during which he assisted in providing security to the Forward Operating Base and patrolling the outer walls from his vehicle.  He received a second Army Commendation Medal for these actions in June 2006.  5/16/2016 VBMS, DPRIS Response, pp. 20-23.  The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of this service, and that they are the result of fear of hostile military or terrorist activity.  

The Veteran's earliest VA treatment records include complaints for symptoms consistent with PTSD.  Some, but not all of his PTSD screens were positive.  His initial VA PTSD examination was conducted in August 2010, at which time the examiner acknowledged that the Veteran had experienced trauma while serving in Iraq that was related to fear of hostile military or terrorist activity, but found that he did not have a diagnosis of PTSD or any other psychiatric disability.  8/16/2010 VBMS, VA Examination, p. 6. 

However, additional medical evidence has been obtained since August 2010.  A May 2013 psychiatric evaluation note recognizes that the Veteran was in Iraq and that he was exposed to firefights, IEDs, and mortar attacks.  After an interview and mental status examination, a VA psychiatrist diagnosed PTSD.  5/14/2016 VBMS, Medical Treatment Record - Government Facility, p. 12.  Another VA psychiatrist also notes exposure to war trauma and diagnosed the Veteran with PTSD in November 2015.  5/14/2016 VBMS, Medical Treatment Record - Government Facility, p. 6.  

The Veteran was afforded a new VA examination by a VA psychologist in July 2016.  She found that the Veteran's stressors were adequate to support a diagnosis of PTSD.  At least one stressor was stressor related to the Veteran's fear of hostile military or terrorist activity.  Her diagnosis was PTSD, and she opined that it was at least as likely as not that the PTSD was the result of the Veteran's military service.  

Given that the Veteran now has a current diagnosis of PTSD that has been determined to be the result of the stressors he experienced during service by a VA psychologist, the Board finds that entitlement to service connection for PTSD is established.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


